Rttgg, C.J.
The Industrial Accident Board found that the employee’s death was due to a personal injury arising *493out of and in the course of his employment as a result of having been thrown from a truck on which he was riding; that his employment commenced at the barn of the subscriber, where he had reported and received his orders, which he was attempting to execute at the time of his injury. The board found it unnecessary to decide whether an unexecuted purpose to stop for breakfast would take the employee outside the scope of his employment, because satisfied that the employee was thrown from the truck in the course of his employment, disbelieving testimony of a contrary nature by the driver of the truck.
The findings of the board, if supported by evidence, supersede those of the board member. Di Giovanni’s Case, 255 Mass. 241.
It might have been found to be a part of his work for the employee to ride from the employer’s barn to the place of actual work. Gilbert’s Case, 253 Mass. 538. Vogel’s Case, 257 Mass. 3. Donovan’s Case, 217 Mass. 76.
The credibility of witnesses was for the board and they were at liberty to disbelieve any part of the testimony of the driver of the truck which did not seem truthful. Commonwealth v. Russ, 232 Mass. 58, 70, and cases collected. Weir’s Case, 252 Mass. 236.
The testimony of the driver of the truck was contradictory in several important particulars. But there was enough in it to support the conclusion made by the board that the employee was thrown from the truck in the course of his work. Its trustworthiness is not for us to determine. The finding by the board must stand because there is enough evidence to support the conclusion that the employee was thrown in the course of his work. Pass’s Case, 232 Mass. 515. Wooldridge’s Case, 254 Mass. 483.

Decree affirmed.